Case: 15-30934      Document: 00513777240         Page: 1    Date Filed: 11/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-30934                               FILED
                                  Summary Calendar                      November 29, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES CHRISTOPHER WEEKS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CR-296-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, James Christopher Weeks, federal prisoner # 14100-
035, appeals the district court’s denial of his motion for a sentence reduction
under 18 U.S.C. § 3582(c)(2). Weeks, who was convicted of conspiracy to
distribute methamphetamine and sentenced to 192 months of imprisonment,
moved for a reduction of sentence based on Amendment 782 to the Sentencing
Guidelines. He argues that the district court abused its discretion by failing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30934      Document: 00513777240       Page: 2    Date Filed: 11/29/2016


                                    No. 15-30934

to adequately explain its decision for denying him a reduction, despite the
agreement by all parties that his sentence should be reduced, and by failing to
take into consideration his rehabilitation efforts during his incarceration.
      We review a district court’s decision “whether to reduce a sentence
pursuant to . . . § 3582(c)(2) for abuse of discretion, . . . its interpretation of the
Guidelines de novo, and its findings of fact for clear error.” United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (internal quotation marks and
citation omitted). In deciding whether to reduce a sentence under § 3582(c)(2),
the district court must determine whether the defendant is eligible for a
sentence modification. Dillon v. United States, 560 U.S. 817, 826 (2010). If,
the defendant is eligible, the district court must consider the relevant 18 U.S.C.
§ 3553(a) factors to decide whether a sentence reduction is merited in whole or
in part under the specific circumstances of the case. Id. at 827.
      The district court acknowledged in its order that it considered the motion
for reduction of sentence and “[took] into account the policy statement set forth
at USSG § 1B1.10 and the sentencing factors set forth in 18 U.S.C. § 3553(a).”
Although the order did not provide additional reasons for the decision, the
record as a whole reflects that the district court “gave due consideration to the
motion as a whole, and implicitly to the factors set forth in § 3553(a).”
Henderson, 636 F.3d at 718 (internal quotation marks and citation omitted).
Accordingly, the district court satisfied its obligation to review the sentencing
factors of § 3553(a). Any argument that the district court did not properly
balance the sentencing factors is insufficient to show an abuse of discretion.
See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); see also
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Weeks’s request for
appointment of counsel is denied.
      AFFIRMED; MOTION DENIED.



                                          2